746 N.W.2d 643 (2008)
In re Petition for DISCIPLINARY ACTION AGAINST Philip Charles WILSON, a Minnesota Attorney, Registration
No. A08-493.
Supreme Court of Minnesota.
April 3, 2008.

ORDER
ALAN C. PAGE, Associate Justice.
The Director of the Office of Lawyers Professional Responsibility has filed a petition for disciplinary action alleging that respondent Philip Charles Wilson committed professional misconduct warranting public discipline, namely, communicating about the subject of a representation in one case with a person the respondent knew to be represented by the public defender's office in another case, without the consent of the public defender or authorization by court order, in violation of Minn. R. Prof. Conduct 4.2 and 8.4(d).
Respondent admits the allegations of the petition and waives his rights under Rule 14, Rules on Lawyers Professional Responsibility (RLPR). Respondent has entered into a stipulation with the Director in which they jointly recommend that the appropriate discipline is a public reprimand and probation for two years pursuant to Rule 15, RLPR, subject to the following conditions:
(a) Respondent shall cooperate fully with the Director's Office in its efforts to monitor compliance with this probation and shall promptly respond to the Director's correspondence by the due date. Respondent shall cooperate with the Director's investigation of any allegations of unprofessional conduct that may come to the Director's attention. Upon the Director's request, respondent shall provide *644 authorization for release of information and documentation to verify compliance with the terms of this probation.
(b) Respondent shall abide by the Minnesota Rules of Professional Conduct.
(c) Within two years from the date of entry of this order, respondent shall satisfactorily complete a course of individual study, as proposed by respondent and accepted by the Director, with Professor Neil Hamilton. This course of study shall address the topic of ethical problems in the practice of criminal law and, specifically, the practical implications of Rule 4.2, Minn. R. Prof. Conduct. Promptly upon the completion of such course, Professor Hamilton shall confirm the satisfactory completion of this study to the Director's Office, in writing.
(d) During the term of respondent's probation, respondent shall not represent any client in defense of criminal charges of murder (defined as any offense charged as first-, second-, or third-degree murder pursuant to Minn.Stat. §§ 609.185, 609.190, or 609.195 (2006), or any subsequent amendments) or criminal sexual conduct (defined as any offense charged under first-, second-, third-, fourth-, or fifth-degree criminal sexual conduct, pursuant to Minn.Stat. §§ 609.342, 609.343, 609.344, 609.345, or 609.3451 (2006), or any subsequent amendments) unless another, more experienced attorney serves as co-counsel in the matter.
The court has independently reviewed the file and approves the jointly recommended disposition.
Based upon all the files, records and proceedings herein,
IT IS HEREBY ORDERED that respondent Philip Charles Wilson is publicly reprimanded and placed on two years' probation, subject to the terms and conditions set forth above. Respondent shall pay $900 in costs pursuant to Rule 24, RLPR.